PARKER, J. (dissenting).
The prevailing opinion concedes that the omission by a foreign corporation to allege in its complaint that it has obtained from the secretary of state the certificate required by section 15, c. 687, Laws 1892, does not constitute a ground for demurrer, and therefore the papers on which plaintiff applied for the attachment stated a good cause of action. Having complied with the provisions of section 636 of the Code of Civil Procedure in that respect, it was entitled to an attachment, unless the moving papers failed to meet the other requirements of that section; and it is not pretended that they did. I advise a reversal of the order.